internal_revenue_service number release date index number --------------------------------------- ------------------------------------------- -------------------------------------- ------------- --------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc corp bo3 plr-108984-07 date date -- ------ ------- ------- ------------ ----------------- date state z state y x y a b dear -------------------- ruling dated date plr-104830-06 the prior ruling letter additional information was submitted in a letter dated date capitalized terms not defined in this ruling have the meanings assigned to them in the prior ruling letter the transaction described in the prior ruling letter may be referred to below as the proposed transaction the information submitted for consideration is summarized below the proposed transaction under sec_301 sec_311 sec_708 sec_732 and of the internal_revenue_code the prior ruling letter addressed certain federal_income_tax consequences of we respond to your date request that we supplement our letter -- as set forth in the prior ruling letter one of the steps in the proposed plr-108984-07 transaction is that sub and sub sell their lp interests to sub among other rulings we concluded in the prior ruling letter that the sales by sub and sub of their interests in lp to sub would be intercompany_transactions described in sec_1 b of the income_tax regulations we also concluded that the gains from the sales the intercompany items would be accounted for under the matching_rule of sec_1_1502-13 and that sub 3's corresponding items would be its items with respect to the sub stock that sub would be treated as acquiring the proposed transaction results in sub and sub owning sub common_stock and sub owning both sub common_stock and sub preferred_stock organizational structure and once all required regulatory approvals are obtained parent desires to merge sub into sub and requests this supplemental ruling letter the merger consideration conveyed by sub will consist of a combination of sub stock and sub 4's assumption of sub 5's liabilities which combination will equal approximately the fair_market_value of all the shares of sub stock owned by sub and sub sub will issue fractional shares if necessary to make the values approximately equal with the objectives of lessening regulatory oversight and simplifying the taxpayer makes the following representations a b c d the proposed merger will be effected pursuant to the state statute or statutes necessary to effect a merger or consolidation simultaneously at the effective time of the merger and as a result of the operation of the merger or consolidation laws sub will acquire all of sub 5’s assets in exchange for shares of sub common_stock and the assumption by sub of sub 5’s liabilities the sub stock will not be nonqualified_preferred_stock within the meaning of sec_351 the sub stock will be distributed to the sub shareholders pursuant to the plan_of_reorganization the terms of the merger will specify what shares of sub stock are to be received in exchange for a particular share of sub stock such specific terms will be economically reasonable a recipient shareholder will agree that the terms will control for purposes of determining the basis of the stock received in the exchange thus sub 3's basis in the sub stock will be determined directly in whole by reference to the sub stock e sub will retain no assets and will cease to exist under state law plr-108984-07 f the fair_market_value of sub stock received by each sub shareholder will be approximately equal to the fair_market_value of the sub stock surrendered in the merger g h i j k l the sub stock received by the sub shareholders in the merger will have a fair_market_value as of the effective time of the merger of more than percent of the fair_market_value of all the formerly outstanding sub stock as of the same time shares of sub stock exchanged for cash or property surrendered by dissenters or exchanged for cash in lieu of fractional shares of sub stock will be treated as outstanding sub stock at the effective time moreover sub stock sold redeemed or otherwise_disposed_of by sub sub or sub before or subsequent to the merger will be considered in making this representation sub will have no plan or intention to acquire any of the sub stock issued in the merger either directly or through any transaction agreement or arrangement with any other person for purposes of this representation a reference to sub or sub includes a reference to any successor or predecessor of such corporation to the extent provided in sec_1_368-1 and a reference to sub or sub includes a reference to a person related to sub or sub to the extent provided in sec_1_368-1 at the effective time of the merger sub will have no plan or intention to sell or otherwise dispose_of any of sub 5’s assets acquired in the transaction except for dispositions made in the ordinary course of business or transfers described in sec_1_368-2 sub incurred any liabilities assumed by sub in the ordinary course of sub 5’s business the liabilities will be associated with the transferred assets after the effective time of the merger sub will continue sub 5’s historical business or use a significant portion of sub 5’s historical business_assets in a business sub will pay the expenses_incurred by the parties and directly related to the merger with such relationship determined under the guidelines established in revrul_73_54 1973_1_cb_187 the payment of such expenses will be allocated among the affiliated companies pursuant to an existing cost-sharing agreement at the effective time of the merger there will be no intercorporate indebtedness existing between sub and sub that was issued or acquired or will be settled at a discount plr-108984-07 m at the effective time of the merger neither sub nor sub will be investment companies as defined in sec_368 and iv n at the effective time of the merger sub will not be under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 o on the day of adoption of the merger plan and until the effective time of the merger the fair_market_value of sub 5’s assets transferred to sub will exceed the sum of the liabilities assumed by sub effective date sub redomiciled from state z to state y it currently has two classes of outstanding common_stock class a and class b there are x outstanding shares of class a and y outstanding shares of class b the class a shares have a vote s per share the class b shares have b vote s per share the other rights and privileges are identical a share of one class has the same right to dividends and to assets on liquidation as a share of the other class with no share having a limit or preference with respect to dividend or liquidation rights sub has no right to redeem any of its stock at a fixed price there will be no agreements arrangements or understandings whether documented or undocumented that will modify or alter the rights of a share of stock or the rights of the holders of the stock immediately after the proposed merger or that will create any additional obligations or rights between such holders there will be no present intention to create such agreements arrangements or understandings sub will have no right to convert any share of sub common_stock received as merger consideration into preferred_stock of sub based solely on the information submitted and the representations set forth both herein and submitted with the prior ruling letter we rule as follows provided that the merger of sub into sub qualifies as a statutory merger in accordance with applicable state law the acquisition by sub of all of the assets of sub in exchange for the common_stock of sub and the assumption of sub liabilities followed by the distribution of the sub stock to the sub shareholders in complete_liquidation of sub will constitute a reorganization pursuant to sec_368 sub and sub each will be a party to the reorganization within the meaning of sec_368 p q r plr-108984-07 sub will not recognize any gain_or_loss on the transfer of all of its assets to sub in exchange for sub stock and the assumption_of_liabilities sec_357 and sec_361 sub will not recognize any gain_or_loss on its receipt of all of the assets of sub in exchange for sub stock and its assumption of sub liabilities sec_1032 sub 4’s basis in the assets received from sub will equal the basis of such assets in the hands of sub immediately before the merger sec_362 sub 4’s holding_period in the assets received from sub will include the period during which sub held the assets sec_1223 sub will not recognize any gain_or_loss on its deemed_distribution of the sub stock to its shareholders sec_361 sub shareholders will not recognize any gain_or_loss and will not include any amount in income upon their exchange of sub shares for shares of sub sec_354 a sub shareholder’s basis in the sub stock received will equal the basis of the sub stock that such sub shareholder held immediately before the merger sec_358 a sub shareholder’s holding_period of the stock of sub received will include the holding_period of the stock of sub on which the distribution is made provided that the sub shareholder held such sub stock as a capital_asset on the date of the merger sec_1223 sub will succeed to and take into account the items of sub as described in sec_381 these items will be taken into account by sub subject_to the applicable conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder sub will succeed to and take into account the earnings_and_profits or deficit in earnings_and_profits of sub as of the date of the merger any deficit in earnings_and_profits will be used only to offset earnings_and_profits accumulated after the date of the merger sec_381 sec_1_381_c_2_-1 and sec_1_312-11 the shares of sub stock that sub will receive pursuant to the plan of merger including any fractional share interest will be successor assets to plr-108984-07 the shares of sub stock surrendered in exchange therefor within the scope of sec_1_1502-13 the merger itself will not result in an application of the matching_rule or the acceleration rule in the taxable_year that includes the merger to cause sub and sub to account for their intercompany items from the sales of their partnership interests instead sub and sub will continue to account for their intercompany items under the matching_rule of sec_1_1502-13 sub 3’s corresponding items will be its items with respect to the shares of sub stock that it receives in exchange for shares of sub stock no share of sub stock will be sec_306 stock in the hands of sub sec_306 and revrul_76_387 c b this ruling is directed only to the taxpayer s requesting it sec_6110 of except as specifically set forth above we express no opinion concerning the tax consequences of the proposed transaction under any other provision of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their returns that provides the date and control number of the letter_ruling letter is being sent to your authorized representative _______________________ filiz a serbes chief branch office of associate chief_counsel corporate in accordance with the power_of_attorney on file with this office a copy of this sincerely
